Case: 18-60847      Document: 00515416221         Page: 1    Date Filed: 05/14/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 18-60847                          May 14, 2020
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff–Appellee,

v.

MEERA SACHDEVA,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:17-CV-835
                             USDC No. 3:11-CR-68-1


Before HIGGINBOTHAM, SOUTHWICK, and WILLETT, Circuit Judges.
PER CURIAM: *
       Meera Sachdeva, federal prisoner # 16240-043, seeks a certificate of
appealability (COA) to appeal the district court’s denial of her 28 U.S.C. § 2255
motion challenging her conviction and sentence for one count of health care
fraud and two counts of false statements relating to health care. She argues
that the district court erred in denying her § 2255 motion without conducting
an evidentiary hearing. In the district court, Sachdeva asserted that counsel


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60847     Document: 00515416221    Page: 2   Date Filed: 05/14/2020


                                 No. 18-60847

was ineffective because he advised her that she would be subject to a sentence
of life imprisonment if she was convicted at trial on all 16 counts charged in
the indictment and that she based her decision to plead guilty on this advice.
She contends that these assertions were not conclusively refuted by the record.
We construe her motion for a COA with respect to the district court’s denial of
an evidentiary hearing as a direct appeal of that issue. See Norman v.
Stephens, 817 F.3d 226, 234 (5th Cir. 2016).
      Sachdeva does not renew claims alleging ineffective assistance for failing
to investigate, failing to hire experts, and failing to share discovery.
Accordingly, those issues are abandoned. See Hughes v. Johnson, 191 F.3d 607,
613 (5th Cir. 1999).
      In order to obtain a COA, Sachdeva must make “a substantial showing
of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see Slack v.
McDaniel, 529 U.S. 473, 483-84 (2000). Where the district court denies relief
on the merits, an applicant must show that reasonable jurists “would find the
district court’s assessment of the constitutional claims debatable or wrong.”
Slack, 529 U.S. at 484. Sachdeva has not met this standard. See id.
      Her motion for a COA is DENIED. We AFFIRM the denial of an
evidentiary hearing.




                                       2